Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 7, and 14 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; 
The same prior art of GRAHAM is maintained with new citations, following amendment which previously excluded otherwise now new limitations using “at least” as a limiting phrase. See rejection.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180336894 A1 GRAHAM; David Chance et al. (hereinafter GRAHAM).
Re claims 1, 7, and 14, GRAHAM teaches
1. A voice controlled apparatus comprising: a microphone; a speaker; a processor communicatively coupled to at least one of the microphone and the speaker, wherein the processor is configured to: generate, via the speaker, a voice prompt associated with a task of a workflow; (system prompts the user at some point in conversation fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318 0288)
in response to the voice prompt, identify, via the microphone, a voice response from a worker, wherein the voice prompt and the voice response comprise a voice dialogue; (user=worker, responds to prompt such as if the prompt is correct a misspoken input fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)
identify, before providing a next voice prompt subsequent to the voice prompt, a performance status associated with execution of the task based on analyzing the voice dialogue using a machine learning model, wherein the performance status is indicative of at least one of: (models and machine learning 0098 0248 with fig. 8a, and 8b)
a delay in execution of the task of the workflow; (a silence after a system prompt, here a “silence” response is a delay or a gap in itself since there is a wait time, the system is expecting one type of response over other types, and the performance status indication of the silence-delay/gap is the follow up prompt itself, which shows that the user failed to respond or provide an unexpected response per se, in which a new prompt is sent to the user, not limited to silence but could be any unexpected response in a workflow/scheme, see fig. 10a element 1022 with 0318 and 0320…models and machine learning 0098 0248 with fig. 8a, and 8b)
a coordination gap corresponding to the voice prompt and the voice response provided by the worker; and (a silence after a system prompt, here a “silence” response is a gap in itself since there is a wait time, the system is expecting one type of response over other types, and the performance status indication of the silence-delay/gap is the follow up prompt itself, which shows that the user failed to respond or provide an unexpected response per se, in which a new prompt is sent to the user, not limited to silence but could be any unexpected response in a workflow/scheme, see fig. 10a element 1022 with 0318 and 0320…models and machine learning 0098 0248 with fig. 8a, and 8b)
 (system corrects/disambiguates the user input before processing it to execute, user can override and create a new task fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)
generate, a message comprising a suggestion to improve the performance status of the task. (system can suggest a better option based on users past selections and keywords in context of input fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of GRAHAM to incorporate embodiments directed to voice prompt correction/suggest for the user, thereby preventing erroneous model learning with incorrect data while using any of the models for machine learning.


Re claims 2, 8, and 15, GRAHAM teaches
2. The voice controlled apparatus of claim 1, wherein the performance status is indicative of: 
an incorrect execution of the task of the workflow. (system corrects/disambiguates the user input before processing it to execute, user can override and create a new task fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)


Re claims 5, 11, and 18, GRAHAM teaches
5. The voice controlled apparatus of claim 1, wherein the suggestion is indicative of at least one of: 
a correct location for picking an item; a correct destination for placing the item; a route for reaching one of: an item picking location or an item placement destination; 
an expected voice response to the voice prompt according to the workflow; (expected and disambiguation option fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)
re-training a speech recognition model according to a level of noise in a work environment; retraining the speech recognition model according to a speaker dependent voice template; a new workflow which is preferred for the worker; and an option to reassign the task of the worker to another worker.


Re claims 6, 12, and 19, GRAHAM teaches
6. The voice controlled apparatus of claim 1, wherein the task is to pick an item and wherein processor is configured to identify the performance status indicative of one of: 
a slow picking, in an instance in which a time taken to pick the item is slower than an expected time to pick the item; and (slow response outside predetermined time for instance 0210 0320 fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)
a normal picking, in an instance in which the time taken to pick the item is as per the expected time to pick the item. (received during time intervals 0210 0320 fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318) 

Re claims 13 and 20, GRAHAM teaches 
13. The system of claim 7, wherein the processor is configured to: transmit, a file comprising the workflow on an electronic device, wherein the workflow is executed based on exchange of messages between the electronic device and the voice controlled apparatus; and (file is merely data or a packet etc. dialogue with system and user fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)
receive, workflow execution data comprising the voice dialogue associated with the execution of the task of the workflow by the worker. (dialogue and sequenced responses/prompts fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)


Claim 3, 4, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180336894 A1	GRAHAM; David Chance et al. (hereinafter GRAHAM) in view of US 20110060587 A1	Phillips; Michael S. et al. (hereinafter Phillips).
Re claims 3, 9, and 16, GRAHAM teaches
3. The voice controlled apparatus of claim 1, wherein the processor is configured to: access a data file comprising a historical voice dialogue corresponding to a past execution of the task; (user history, previous actions, past uses, frequent keywords as context, domain as context supplement fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)
parse the data file to identify, from amongst a plurality of historical voice responses in the historical voice dialogue, a contextual keyword and a contextual parameter associated with the contextual keyword, (phonemic analysis requires parsing such as at least sub-word 0230 fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)
wherein the contextual parameter comprises at least one of, 
a frequency of occurrence of the contextual keyword in the historical voice dialogue and (frequent keywords and user history/uses/past-selections fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)
a timing information corresponding to each occurrence of the contextual keyword in the historical voice dialogue; and (time period of when the input was previously received and user history/uses/past-selections fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318) 
However, GRAHAM fails to teach
provide the contextual keyword and the contextual parameter as an input feature to train the machine learning model. (Phillips machine/system learning where a model is trained, speech is continuously input at various times therefore iteratively trained i.e. re-trained 0071 0072 0089 0059 0060)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of GRAHAM to incorporate the above claim limitations as taught by Phillips to allow for express adaptation of the existing models in GRAHAM upon each iteration to update/adapt the usage history of the user(s), thereby improving performance by reducing disambiguation needs and increasing speed of recognition.


Re claims 4, 10, and 17, GRAHAM teaches
4. The voice controlled apparatus of claim 3, wherein the processor is further configured to: identify, using the machine learning model, a pattern associated with the contextual keyword and the contextual parameter, wherein the machine learning model identifies the pattern based on a pre-defined rule defined according to a type of task of the workflow; and (phoneme rules, patterns thereof, context such as “new song” “by [artist], reciting of lyrics as clue/hint fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)
predict a classification indicative of the performance status associated with execution of the task by using the pattern. (prediction such as song versus playlist versus other media item, phoneme rules, patterns thereof, context such as “new song” “by [artist], reciting of lyrics as clue/hint fig 8a and 8b with 0228 0254 0281 0234 0098 0248 0290 0291 0279 0280 0318)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20190114572 A1	Gold; Duff H. et al.
Task flows

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov